Citation Nr: 0415861	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  90-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tardive dyskinesia, 
to include as secondary to service-connected schizophrenia.

2.  Entitlement to a disability rating in excess of 30 
percent for paranoid schizophrenia, prior to September 4, 
2001.

3.  Entitlement to a disability rating in excess of 50 
percent for paranoid schizophrenia, commencing September 4, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.A.W.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
January 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1989 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York 
City, New York.  Thereafter, the veteran's claims file was 
transferred to the RO in Boston, Massachusetts.

It appears the veteran may have attempted to open a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
tardive dyskinesia that has not been addressed in the first 
instance.  The RO should contact the veteran and request that 
he clarify whether he is claiming compensation pursuant to 
§ 1151, for tardive dyskinesia as a result of VA treatment.  
Based on the veteran's response, the RO should undertake any 
appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence of record showing the 
veteran currently has tardive dyskinesia.

2.  Neither the former criteria for evaluating schizophrenia, 
in effect when the veteran initially filed his claim seeking 
an increased evaluation, nor the revised criteria, which 
became effective November 7, 1996, are more favorable to the 
veteran's claim.

3.  Prior to September 4, 2001, the veteran's paranoid 
schizophrenia was manifested primarily by subjective 
complaints including auditory hallucinations, anxiety and 
trouble concentrating as well as objective evidence of no 
more than definite social and industrial impairment or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

4.  Since September 4, 2001, the veteran's paranoid 
schizophrenia is manifested primarily by subjective 
complaints including auditory hallucinations, anxiety, 
delusions, paranoia and trouble concentrating as well as 
objective evidence of no more than considerable social and 
industrial impairment or occupational and social impairment 
with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Tardive dyskinesia was not incurred in or aggravated by 
the active military service; and it is not proximately due to 
or the result of a service connection disability.  38 
U.S.C.A. §§ 1131, 1153, 5107 (West 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2003).

2.  The criteria for a disability rating in excess of 30 
percent prior to September 4, 2001, for schizophrenia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2001); 38 
C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9203 (2003); 38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996).

3.  The criteria for a disability rating in excess of 50 
percent commencing September 4, 2001, for schizophrenia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2001); 38 
C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9203 (2003); 38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed tardive dyskinesia as 
a side effect of the medications prescribed to him for 
treatment of his service-connected paranoid schizophrenia.  
He further contends that his paranoid schizophrenia is worse 
than the current rating reflects.

I.  Veterans Claim Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claims.  
An October 2003 letter to the veteran advised him of the 
types of evidence that he needed to send to VA in order to 
substantiate his claims for service connection and for 
increased evaluations, as well as the types of evidence VA 
would assist in obtaining.  In addition, the veteran was 
informed of his responsibility to identify, or to submit 
directly to VA, medical evidence of a current disability, 
evidence of a disease or injury in service, and medical 
evidence of a link between a disease or injury in service and 
any current disability, as well as medical evidence 
demonstrating his service-connected disability had worsened.  
Furthermore, in that same letter, the RO requested that the 
veteran provide it with or identify any additional sources of 
evidence that could help to support his claims.  Moreover, 
the veteran and his representative were provided copies of 
the appealed July 1989 rating decision and the subsequent 
June 2002 rating decision and the November 1989 statement of 
the case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents and the October 2003 VCAA letter, the veteran was 
also specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  Thus, the Board finds that the veteran has been 
provided the notice required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The record also reflects that, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
information and records adequately identified by the veteran.  
Specifically, VA has associated with the claims file the 
veteran's service medical records, as well as VA medical 
records and reports.  In addition, the October 2003 letter 
sought further information from the veteran regarding his 
treating physicians.  The veteran and a friend provided 
testimony at February 1990 and May 1991 personal hearings.  
The Board also notes that there is reference to VA treatment 
records in 1979 and the early 1980's that are not associated 
with the claims file.  These records were specifically 
identified in connection with a previously denied claim for 
service connection for tonsillitis, and thus they relate to a 
disability for which the veteran is not currently seeking 
benefits.  As such, the record does not suggest that these 
additional records contain evidence relevant to the veteran's 
currently appealed claims of entitlement to service 
connection for tardive dyskinesia and entitlement to an 
increased evaluation for schizophrenia.  See 38 U.S.C.A. 
§ 5103A(b) (2002); see also Counts v. Brown, 6 Vet. App. 473, 
476 (1994) (quoting Gober v. Derwinski, 2 Vet. App. 470, 472 
(1992) ("In connection with the search for documents, [the] 
duty is limited to specifically identified documents that by 
their description  would be facially relevant and material to 
the claim")).  In sum, the facts relevant to this appeal 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA or 
the implementing regulations.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


II.  Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnosis for tardive dyskinesia.  Nor 
is there any evidence of tardive dyskinesia associated with 
inservice treatment for diagnosed schizophrenia.  

An August 1980 VA psychiatric examination report shows 
diagnoses of schizophrenic episodes or schizophreniform 
disorder and notes that the veteran had received no 
hospitalization or treatment for his condition since service.  
He attended a VA facility briefly in 1979, but refused to 
take the medication because it made him sleepy.

Service connection was granted for schizophrenia in an August 
1981 Board decision.  An August 1981 rating decision assigned 
a 10 percent rating for the veteran's schizophrenia.  

An October 1981 VA psychiatric examination report notes that 
the veteran received VA outpatient care for his schizophrenia 
in 1979.  His treatment included prescriptions for Thorazine 
and Stelazine; however, he stopped the medications because 
they made him sleepy and discontinued coming to the clinic.

A November 1981 rating decision increased the veteran's 
disability to 30 percent for schizophrenia.

The veteran underwent another VA psychiatric examination in 
December 1986.  The report notes that he had been taking 
Mellaril, but had dropped out of treatment in June 1986.  At 
the time of the examination he was not taking any 
psychotropic medication.

In April 1989, the veteran raised the current claims for an 
increased evaluation for his service-connected schizophrenia 
and for service connection for tardive dyskinesia.  

A July 1989 VA psychiatric examination report shows the 
veteran complained of hearing voices and an inability to 
concentrate.  At the time of the examination, he was self-
employed as a driver.  Examination revealed the veteran to be 
oriented in three spheres.  His speech was relevant and 
coherent and his mood neutral with an appropriate affect.  
His appetite and sleep were described as fair.  He 
experienced auditory hallucinations at times, but no visual 
hallucinations.  He harbored paranoid ideations, but did not 
exhibit thought broadcasting or thought insertion.  His 
memory was fair, but his concentration was impaired.  He had 
no suicidal ideation or a history of suicidal attempts.  He 
denied feelings of hopelessness, helplessness or anhedonia.  
There was no evidence of obsessions, compulsions, phobias or 
panic attacks.  The diagnosis was chronic paranoid 
schizophrenia.  The veteran was deemed competent for VA 
purposes.

The veteran also underwent a VA neurology examination in July 
1989.  The examiner noted that the veteran had a questionable 
history of tardive dyskinesia a few years prior to the 
examination.  It was also noted that he had not taken any 
medication in the last one to two years.  Neurological 
examination was within normal limits.  There was no relevant 
diagnosis.

During his February 1990 personal hearing, the veteran 
testified that he felt that he was entitled to an increased 
rating because of increased stress and memory problems 
associated with his realization that he had undergone 
electric shock therapy in service.  He testified that he 
lived at home with his parents, helped around the house and 
bought groceries.  He had friends but avoided them.  He 
believed he had finger movements associated with tardive 
dyskinesia that were the result of medications prescribed him 
for treatment of his schizophrenia.  He was not receiving 
treatment at the time of the hearing or using prescribed 
medication.  He did self-medicate by using marijuana.  

In a February 1991 statement, the veteran indicated that his 
condition had worsened as he had become more nervous, 
experienced nightmares, heard voices and had a loud 
"tinging" in his ears.

An April 1991 VA psychiatric examination report shows the 
veteran complained of hearing voices and feeling tense.  He 
was unemployed and did not receive psychiatric treatment.  
Examination revealed him to be oriented in three spheres.  
His production was coherent but often tangential.  His mood 
was somewhat anxious and depressed and his affect was 
appropriate.  His sleep was fair, but his appetite was 
erratic with no real weight change.  He smoked marijuana on a 
daily basis.  He admitted to auditory hallucinations but 
denied any other kind of hallucinations, thought broadcasting 
or thought insertion.  He continued to be paranoid.  His 
memory was fair while his concentration was poor.  He denied 
anhedonia or suicidal thoughts or attempts.  There was no 
evidence of obsessions, compulsions or panic attacks.  The 
diagnoses were chronic paranoid schizophrenia and cannabis 
abuse.  The veteran was considered competent for VA purposes.

During a May 1991 personal hearing, the veteran reiterated 
his former testimony, adding that he had not been employed in 
the last six years and that he was not receiving treatment 
for his schizophrenia.

VA treatment records, dating from February 1994 to October 
2001, show the veteran intermittently sought treatment for 
his schizophrenia.  The records indicate that he frequently 
cancelled or failed to report for his appointments and he 
consistently refused any medication for his symptoms.  

The veteran appeared well groomed and appropriate in May 
1994.  His speech was fluent and he had full range of affect.  
His mood was anxious and he was worried about his pregnant 
wife in Haiti.  In June 1994, he was observed to be alert and 
calm with a blunted affect and mildly anxious mood.  He 
denied any suicidal or homicidal ideation.  An August 1995 
assessment shows he complained of stress and headaches.  He 
continued to use marijuana and did not perceive it as a 
problem.  At the time of the examination he worked part-time 
delivering pizza.  He was married, but his wife and children 
were living in Haiti.  He was neatly dressed for the 
examination and friendly.  His speech was fluent and he was 
oriented in three spheres.  His thought process was clear; 
his thought content was centered on his inability to get his 
wife and children into the United States.  He reported 
hearing voices that were "friendly" and that posed no 
problems.  His insight and judgment were considered good.  
The diagnosis was paranoid schizophrenia with a global 
assessment of functioning (GAF) score of 71.  

A September 1995 general note reports the veteran's relevant 
history and that he used marijuana on a daily basis as a 
medication for his psychiatric symptoms.  The examiner noted 
that the veteran was alert, calm and not agitated.  He was 
very talkative with rambling, tangential and circumstantial 
speech.  He reported constant chronic auditory hallucinations 
that he did not heed.  His affect was flat and his mood 
anxious.  He continued to worry about his wife and children 
in Haiti.  He worked part-time delivering pizza.  He admitted 
that he was unable to get work because of his use of 
cannabis.  He denied suicidal or homicidal ideation.  

A May 2000 psychology evaluation shows that the veteran was 
married with three children and that he continued to use 
marijuana on a daily basis.  He reported a 3.5 year 
employment history at Home Depot, but was experiencing work-
related problems.  Examination revealed that he was oriented 
in three spheres with no indication of a current psychotic 
process.  He denied any hallucinations, intrusions or 
delusional systems in the last six to twelve months.  He was 
quite calm and reasonable and fully euthymic.  He denied any 
suicidal or homicidal ideation or intent.  

In September 2001, the veteran underwent neuropsychological 
evaluation to help address whether he had specific cognitive 
difficulties that would impact on training, education or his 
ability to hold a job.  The examiner observed that the 
veteran was casually and appropriately attired and well 
groomed.  He was alert and oriented to person, place, time 
and situation.  His affect was constricted but appropriate 
and his mood was dysthymic.  There was no evidence of 
suicidal or homicidal ideation, intent or plan.  His thought 
process was logical and goal-directed and there was no 
evidence of a perceptual disturbance.  Both his receptive and 
expressive language was grossly intact.  His speech was 
monotonous.  Overall he was sociable, cooperative and 
motivated.  Intelligence testing identified weakness in 
psychomotor speed that was consistent with the presence of a 
chronic psychiatric condition.  There was mild impairment on 
tests of social judgment and reasoning.  Memory testing 
revealed difficulties in retrieval indicating frontal 
inefficiency that was consistent with a diagnosis of 
schizophrenia.  There did not appear to be any specific 
cognitive deficits that would negatively impact on training 
or the ability to hold employment.  

During an October 2001 medication review, the veteran 
reported chronic problems with auditory hallucinations and 
headaches.  He rejected the physician's recommended 
medication.  The examiner questioned the diagnosis of 
schizophrenia as negative symptoms were essentially absent.  
He opined that the veteran had an atypical psychosis that 
might be related to the brain electrical normality.  However, 
the veteran refused anticonvulsant medications.  The 
physician prescribed Venlafaxine.

In March 2003, the veteran underwent VA psychiatric 
examination.  The examiner reviewed his previous medical 
records, as well as interviewed the veteran before preparing 
the report.  The veteran was currently taking Venlafaxine on 
a daily basis.  He was married with four children.  

Mental status examination revealed that the veteran was 
casually dressed and properly groomed; he appeared anxious 
and tense.  The examiner observed that his thought processes 
were within a normal range with a tendency to have some 
fragmentation in his thinking along with some scattering and 
at times he had difficulty even comprehending basic 
questions.  He reported hearing voices that threatened that 
someone would hurt him and that the CIA was planning to kill 
him.  These paranoid delusions had become almost constant.  
He also reported auditory hallucinations and fixed delusions.  
He reported some feeling of depression, loneliness, 
hopelessness and despair, as well as intermittent general 
anxiety.  He denied any suicidal ruminations or homicidal 
thoughts.  There was no history of obsessive ruminations or 
compulsive rituals.  He demonstrated marginal insight into 
his symptoms; however, his judgment was considered fair as he 
continued to seek psychiatric care.  His fund of knowledge 
was limited.  The diagnoses included paranoid schizophrenia 
and chronic marijuana addiction with a GAF score described as 
40 percent.  The examiner observed that the veteran had a 
patchy work history and opined that he was quite limited in 
his ability to function in society.  Even though he was 
deemed capable of managing his funds, the examiner suggested 
he and his wife jointly manage his funds.  His overall 
prognosis was fair as long as he remained in treatment.  The 
examiner observed that he was currently employed.  

A June 2002 rating decision granted an increased rating of 50 
percent for the veteran's service-connected schizophrenia, 
effective from September 4, 2001.

Although the veteran was not provided supplemental statements 
of the case following the November 1989 statement of the 
case, his representative, in a March 2004 brief, waived 
initial RO consideration of all the evidence obtained and 
considered after November 1989.  


III.  Analysis

Service Connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be established on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  In 
such instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2003).

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a) (2003).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 91995).

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed tardive dyskinesia.  In fact, the overwhelming 
objective medical record shows that there is no current 
neurological disability.  The July 1989 VA examination report 
specifically found that the neurological examination was 
within normal limits and the treatment records show no 
relevant complaints, findings, treatment or diagnosis.  In 
fact, the evidence indicates that the veteran has refused 
medication prior to October 2001 for his psychiatric symptoms 
and there is no indication of any pertinent side effects 
since he began taking medication in October 2001.  Service 
connection is not in order in the absence of any residuals or 
evidence of a disability currently.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Although he believes 
that he currently has tardive dyskinesia as a result of his 
service-connected schizophrenia, he is not competent to 
provide evidence that requires medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for tardive 
dyskinesia.  38 C.F.R. §§ 3.303, 3.310(a).


Increased Ratings

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

During the course of this appeal, VA revised the criteria for 
evaluating mental disorders, effective November 7, 1996.  See 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  
The Board notes that the RO has provided the veteran with the 
old and revised versions of the regulations regarding 
psychiatric disability in the November 1989 statement of the 
case and in the June 2002 rating decision respectively.

The veteran's paranoid schizophrenia is evaluated as 30 
percent disabling under Diagnostic Code 9205 prior to 
September 4, 2001, and as 50 percent disabling thereafter.  

Under the regulations applicable prior to November 7, 1996, a 
30 percent evaluation was warranted for symptomatology that 
resulted in definite social and industrial impairment.  A 50 
percent evaluation was warranted for symptomatology that 
resulted in considerable social and industrial impairment.  A 
70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted (1) when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).

Under the amended regulations, a 30 percent evaluation is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9203.

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

After a careful review of the lay and medical evidence, the 
Board finds that the preponderance of the evidence does not 
support a rating in excess of a 30 percent rating prior to 
September 4, 2001, under both the former and the revised 
criteria.  In reaching this determination, the Board notes 
that the VA examination reports and treatment records prior 
to the March 2003 examination have consistently shown the 
veteran complained of intermittent non-threatening auditory 
hallucinations, anxiety and an inability to concentrate.  The 
examination reports and treatment records show the veteran 
was often employed when interviewed and admitted on several 
occasions that it was his daily use of marijuana that 
restricted his employment.  The objective evidence prior to 
the March 2002 examination report shows that while the 
veteran's concentration was impaired and he harbored paranoid 
ideations and had auditory hallucinations, there was no 
evidence of obsessions, compulsions, phobias or panic 
attacks.  Moreover, he did not seek consistent treatment 
during these periods and refused psychotropic medications.  
He was consistently well groomed and appropriate, with no 
evidence of disorientation.  An August 1995 assessment found 
his insight and judgment to be good and assigned him a GAF of 
71.  During this period, the veteran was able to maintain his 
marriage and at least part-time employment.  Therefore, prior 
to September 4, 2001, the Board does not find that the social 
and industrial impairment resulting from schizophrenia is 
more appropriately characterized as considerable under the 
previous rating criteria.  38 C.F.R. §§ 4.7, 4.132 (in effect 
prior to November 7, 1996).

Likewise, the Board finds that the preponderance of the 
evidence does not support entitlement to a 50 percent 
evaluation for schizophrenia prior to September 4, 2001, 
under the revised version of the rating criteria.  Although 
the veteran complained of auditory hallucinations and the 
objective evidence indicates impairment of his concentration 
as well as circumstantial and tangential speech on one 
occasion, the overwhelming objective evidence prior to the 
March 2003 examination does not indicate that he has a 
flattened affect, memory problems or that his judgment or 
insight were impaired and there was no evidence of 
obsessional rituals or speech that was illogical, obscure or 
irrelevant, panic attacks or impaired abstract thinking; 
disturbances of motivation and mood.  Moreover, the evidence 
of record indicates that he was married during much of this 
period and maintained some type of employment during much of 
the period.  Considering the disability picture as presented 
by the evidence of record, the Board finds that the criteria 
for a 30 percent rating under both versions of the rating 
schedule most accurately reflects the veteran's level of 
impairment prior to September 4, 2001.

With regard to the veteran's rating since September 4, 2001, 
the Board finds that the veteran's paranoid schizophrenia 
warrants no more than a 50 percent rating under both the 
former and the revised criteria.  In reaching this 
determination, the Board notes that the veteran initially 
sought medication for his symptoms in October 2001 and was 
provided Venlafaxine.  Moreover, at his March 2003 
examination, although his thought processes were within the 
normal range, there was some evidence of fragmentation, 
scattering and difficulty comprehending basic questions.  The 
voices he reported hearing threatened he would be hurt or 
killed.  His insight was marginal but his judgment was 
considered fair.  Although the examiner deemed him quite 
limited in his ability to function in society, it was noted 
that he was married at the time and working.  While this does 
indicate considerable industrial and social impairment, the 
Board does not find that the veteran's schizophrenia 
symptomatology severely impairs his ability to establish and 
maintain effective or favorable relationships with people or 
his ability to obtain or retain employment, as contemplated 
by a 70 percent evaluation under the previous regulations.  

The Board also finds that the preponderance of the evidence 
to not support entitlement to a 70 percent evaluation for 
schizophrenia under the revised version of the rating 
criteria since September 4, 2001.  Although the March 2003 
examination report shows that the veteran is quite limited in 
his social functions, he was married and employed at the time 
of the examination.  Moreover there was no evidence of 
suicidal ideation; obsessional rituals, illogical, obscure or 
irrelevant speech, near-continuous panic or depression, 
impaired impulse control, spatial disorientation or neglect 
of personal appearance and hygiene.  Considering the 
disability picture as presented by the evidence of record, 
the Board finds that the criteria for a 50 percent rating 
under both versions of the rating schedule most accurately 
reflects the veteran's level of impairment since September 4, 
2001.

Furthermore, the Board has considered whether the veteran's 
paranoid schizophrenia, for each of the relevant periods, 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 30 percent prior to September 
4, 2001, and in excess of 50 percent from September 4, 2001, 
for the veteran's paranoid schizophrenia.  




ORDER

Service connection for tardive dyskinesia, to include as 
secondary to the service-connected paranoid schizophrenia, is 
denied.

A disability rating in excess of 30 percent for paranoid 
schizophrenia prior to September 4, 2001, is denied.

A disability rating in excess of 50 percent for paranoid 
schizophrenia since September 4, 2001, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



